Citation Nr: 1704790	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  14-43 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for peripheral neuropathy, left lower extremity, and if so, whether service connection is warranted.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for peripheral neuropathy, right lower extremity, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from June 1966 to July 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran testified at a hearing conducted before the undersigned Veterans Law Judge in September 2015. A transcript of those proceedings is of record. 

The issues of service connection for peripheral neuropathy, left lower extremity, and service connection for peripheral neuropathy, right lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's claim for service connection for peripheral neuropathy was denied in a December 1996 rating decision. The RO declined to reopen the claim in December 2009 and April 2013. The Veteran did not appeal those decisions and they are final. 

2. Evidence associated with the claims file since April 2013 includes private medical documents suggesting a link between the claimed disability and service.  



CONCLUSIONS OF LAW

1. The December 1996, December 2009, and April 2013 rating decisions denying service connection for peripheral neuropathy are final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

2. New and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for peripheral neuropathy, left lower extremity. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §  3.156 (2016).

3. New and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for peripheral neuropathy, right lower extremity. 38 U.S.C.A. § 5108; 38 C.F.R. §  3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and the Veteran has not contended otherwise. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Generally, a claim which has been denied in an unappealed Board or RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted. Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final decision, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for peripheral neuropathy was denied by the RO in a December 1996 rating decision on both a direct basis and as presumptive to Agent Orange/herbicide agent exposure, because the evidence of record failed to demonstrate that the disorder occurred in service, manifested within one year of the Veteran's separation from service, or had been clinically diagnosed. The Veteran did not appeal that decision and no new evidence was submitted within one year; therefore, the December 1996 rating decision is final. 

After reviewing additional VA treatment records, the RO denied service connection in November 2009, stating that the evidence of record was not new and material because it contained no definitive diagnosis of peripheral neuropathy. After receiving additional private medical treatment records in November 2009, the RO again denied service connection in December 2009, stating that the evidence submitted was new, but not material in that it did not relate to an unestablished fact necessary to substantiate the claim. The Veteran did not appeal that decision and no new evidence was submitted within one year; therefore, the December 2009 rating decision is final. 

After receiving a claim in August 2011 to reopen the claim for service connection, recharacterized as peripheral neuropathy, left lower extremity, and peripheral neuropathy, right lower extremity, the RO denied service connection in April 2013, stating that although the evidence presented was new, it did not bear directly and substantially upon the issue of whether the current condition was related to the Veteran's military service. The Veteran did not appeal that decision and no new evidence was submitted within one year; therefore, the April 2013 decision is final.

After receiving a request to reopen the claim in July 2014, the RO denied service connection in September 2014, stating that evidence submitted was not material because it did not relate to an unestablished fact necessary to substantiate the claim nor raised a reasonable possibility of substantiating the claim. A Statement of the Case (SOC) in November 2014 and Supplemental Statement of the Case (SSOC) in January 2015 confirmed the September 2014 rating decision.

The evidence submitted since the April 2013 rating decision includes VA treatment records, private treatment records, the September 2015 hearing transcript, lay testimony, and statements from the Veteran's family.

VA and private medical treatment records added to the claims file both before and after the April 2013 rating decision contain evidence of neurological abnormalities. Medical records submitted subsequent to the April 2013 decision from Drs. J. Imani and R. Taylor confirm diagnoses of peripheral neuropathy. In a December 2014 assessment, Dr. R. Taylor noted "[p]resumably, the neuropathy could be related to Agent Orange." At the September 2015 hearing, the Veteran suggested that his peripheral neuropathy was part of the central nervous system (CNS) disorder for which he is service-connected through its manifestation of nystagmus. 

The assessment by Dr. R. Taylor is new in that previous clinicians had not speculated on the etiology of the Veteran's disorder. When considered with previous evidence, it relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). By virtue of the Veteran having served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, the Veteran was exposed to Agent Orange. Early-onset peripheral neuropathy due to Agent Orange herbicide agent exposure must become manifest to a degree of 10 percent or more within a year after the last date of exposure for service connection to be presumed. 38 C.F.R. § 3.307(6). The Veteran's service treatment records (STRs) and post-service medical records do not contain a diagnosis for peripheral neuropathy within the year after the last date of exposure. However, in May 1970, the STRs indicate he suffered from an "ill-defined disease of the central nervous system." The clinician noted "[t]he patient's disease probably represents a CNS demyelinating process, but this can only be determined over a longer period of observation." Only a qualified clinician can determine whether the manifestations noted in the STRs of a CNS disorder within that year period might equate to or be early indications of peripheral neuropathy. The statement by Dr. R. Taylor raises that possibility. 

The Veteran's contention that the peripheral neuropathy may be secondary to the service-connected CNS disorder is also new evidence. Although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A. § 7104(b) (West 2014)]," any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C.A. § 5108 (West 2014); Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008). The Veteran's testimony suggesting a common etiology of the service-connected CNS disorder and peripheral neuropathy, notations of neurological abnormalities, and the lack of medical opinion regarding any potential connection in the record are sufficient under the low threshold of Shade v. Shinseki to trigger the duty to provide a medical examination. See Shade, 24 Vet. App. at 110 (new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion). 

Thus, the Board finds that the new evidence submitted relates to unestablished facts necessary to substantiate the Veteran's claim. Therefore, the Board concludes that the claims for service connection for peripheral neuropathy, lower left extremity, and peripheral neuropathy, lower right extremity, are reopened.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for peripheral neuropathy, left lower extremity, is granted. 

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for peripheral neuropathy, right lower extremity, is granted. 


REMAND

The Veteran contends that his peripheral neuropathy, left and right lower extremities, is related to his service either as a result of exposure to Agent Orange herbicide agents or is secondary to his service-connected CNS disorder, manifested by nystagmus. As noted above, there is no evidence in the Veteran's medical treatment records that he suffered from peripheral neuropathy within the one year timeframe to substantiate presumptive service connection from an Agent Orange exposure claim. However, the Veteran clearly manifested signs of a CNS disorder in service, for which he is already service-connected. The opinion of a qualified clinician is necessary to help determine the etiology of the currently-diagnosed peripheral neuropathy, including whether it is related to the CNS disorder. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertaining to his peripheral neuropathy of the lower extremities he wants VA to consider.  Any identified records should be sought.  

2. After the above development is completed, the Veteran should be scheduled for an appropriate VA neurological examination to determine the nature and etiology of any neurological disorder. Make the claims file available to the examiner for review of the case. The examiner is asked to review the case, and note that this case review took place.   

Regarding the Veteran's peripheral neuropathy disorder or any other diagnosed neurological disability, the examiner is asked to opine as to the following:

a) whether it is at least as likely as not (probability of 50 percent or better) that such disability is etiologically related to service, and in particular, whether it is due to exposure to Agent Orange herbicide agents; and  

b) whether it is at least as likely as not (probability of 50 percent or better) that such disability was caused or is aggravated (i.e., permanently worsened beyond natural progression) by his service-connected CNS disorder. If aggravation is found, the examiner should quantify the degree of such aggravation, if possible.

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record. The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

3. After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority. If the benefit sought remains denied, furnish to the Veteran and his representative an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


